Citation Nr: 0534950	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  04-29 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Whether the appellant has basic eligibility for 
nonservice-connected death pension.

2.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active duty service from July 1944 to 
November 1944.  The veteran died in March 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A hearing before the undersigned 
Judge was held at the RO in November 2004.  


FINDINGS OF FACT

1.  The veteran died in March 1995.  

2.  The evidence demonstrates that the appellant was not the 
veteran's surviving spouse at the time of his death.  




CONCLUSIONS OF LAW

1.  Basic eligibility for VA non-service-connected death 
pension benefits has not been established.  38 U.S.C.A. § 
1541 (West Supp. 2005); 38 C.F.R. §§ 3.5, 3.50 (2005).

2.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1310 
(West Supp. 2005); 38 C.F.R. § 3.5, 3.50 (2004), 20.1106 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the record shows that the veteran died in March 
1995.  In September 2002, the appellant filed an 
"Application for Dependency and Indemnity Compensation, 
Death Pension and Accrued Benefits By A Surviving Spouse" 
(VA Form 21-534).   In December 2002, the RO notified the 
appellant that her claim for VA pension benefits and DIC 
benefits were denied because she was not a surviving spouse 
at the time of the veteran's death.  The appellant has 
appealed that determination.

The Board notes that VA recognizes the entitlement of 
monetary benefits for surviving spouses of qualified veterans 
upon their death.  For DIC benefits, the surviving spouse of 
a qualifying veteran is entitled to monetary benefits, if the 
veteran died of a service-connected disability.  38 U.S.C.A. 
§ 1310 (West Supp. 2005); 38 C.F.R. § 3.5(a) (2005).  For 
death pension, VA shall pay pension for nonservice-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of this title, or 
who at the time of death was receiving (or entitled to 
receive) compensation or retirement pay for a service- 
connected disability.  38 U.S.C.A. § 1541.

The central question in this case is whether appellant meets 
the definition of  surviving spouse of the veteran in order 
to be eligible to receive monetary benefits entitled to a 
surviving spouse of a qualified veteran.  In pertinent part, 
surviving spouse means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j), who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death, except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 C.F.R. § 3.50 (2005).  

Upon review, the record demonstrates that the appellant and 
veteran were married.  The evidence includes a Marriage 
Certificate from the State of Georgia, showing that 
appellant, maiden name [redacted], married the veteran in 
July 1973.  However, the record also indicates that the 
appellant and veteran divorced.  A Certificate of Divorce 
from the Tennessee Department of Public Health shows that the 
appellant and veteran separated in December 1985.  This 
document accompanied an Agreed Final Judgment from the State 
of Tennessee, which revealed that the veteran and appellant's 
marriage was dissolved and that the parties were divorced.  

Based upon the above evidence, the record conclusively 
demonstrates that the appellant and veteran divorced many 
years prior to his death and therefore, she fails to meet the 
definition of surviving spouse for VA purposes.  At her 
hearing before the undersigned Judge, appellant essentially 
asserted that she was married to the veteran at the time of 
his death and that the divorce decree from the State of 
Tennessee is invalid.  The basis for why she believes the 
divorce decree is invalid is because the decree showed a 
divorce between the veteran and [redacted], no middle name, 
maiden name [redacted].  She asserted that her maiden name was 
[redacted], not [redacted], and therefore the document is not valid.  

Despite the creative argument on the part of the appellant, 
the Board is not persuaded that the divorce between the 
appellant and the veteran is invalid because of the fact that 
her maiden name was incorrectly printed on the divorce 
decree.  The appellant provides no authoritative evidence 
corroborating her argument that their divorce was invalid and 
that she was married to the veteran at the time of his death.  
She relies solely on the incorrectly printed divorce decree 
in the record as her basis for the assertion that she was 
married to the veteran at the time of his death.  

The mere misspelling of her maiden name on the document is 
clearly a clerical error, which does not materially change 
the legal relationship between appellant and the veteran.  
Appellant does not deny that she participated in court 
proceedings at that time, which resulted in the veteran and 
her permanently separating from each other.  She also 
concedes that she and the veteran continued to live apart 
from one another until the time of his death.  Moreover, she 
concedes that following the court proceeding, the veteran 
paid monthly child support payments.  It is clear that the 
appellant was a party to the divorce proceeding.  

In addition, appellant and the veteran were married to each 
other prior to the divorce decree and therefore, only they 
could be divorced from one another.  The record does not show 
that the veteran was married to another [redacted] whose 
maiden name was [redacted].  Clearly then the [redacted] 
referred to in the divorce records was the appellant, despite 
the clerical error involving the misspelling of her maiden 
name.  

The appellant and her son also testified about the 
difficulties experienced during the marriage with the 
veteran.  While the Board can certainly empathize with her as 
to her situation, this does not entitle her to monetary 
benefits as she does not meet the definition of a surviving 
spouse for VA purposes.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the CAVC held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant fails to meet the definition 
of surviving spouse for VA purposes, she is not legally 
entitled to DIC or death pension benefits. Thus, the 
appellant's claim of entitlement to DIC and death pension 
benefits must be denied.


ORDER

The claim for nonservice-connected death pension benefits is 
denied.

The claim for DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


